Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 11/4/2020. Claims 1, 3, 6 have been amended and new claims 25-29 have been added. Claims 7-24 has been cancelled. For the sake of compact prosecution, the examiner discussed with Atty. David Gass restriction election of groups and species on 8/13/2021. Attorney Gass advised that an office action be mailed. Claims 1-6, 25-39 are pending. 
This application filed 08/21/2020 is a continuation of 15773947, filed 05/04/2018, now U.S. 10799501, 15773947 is a national stage entry of PCT/GB2016/ 053451, International Filing Date: 11/04/2016, claims foreign priority to 1519573.8, filed 11/05/2015.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 25-27, 37, 38 are drawn to a pharmaceutical combination or a composition comprising a PARP inhibitor and a second agent; Claim 38 is to a kit comprising the combination as defined in claim1, classified in class/subclass but not limited to: A61K 31/502, A61P 35/02; A61K 31/404; A61K 31/4184; A61K 31/519; A61K 31/7076; A61K 33/00; A61K 45/06.
s 28-36, 39 are drawn to a method of treatment of mixed lineage leukemia (MLL) subtype of acute myeloid leukemia (AML) in a subject in need thereof, the method comprising administering to the subject a combination, in synergistically effective amounts, of: (a) a poly-(ADP-ribose)-polymerase (PARP) inhibitor, and (b) a second agent, classified in class/subclass but not limited to: A61K 31/502, A61P 35/02; A61K 31/404; A61K 31/4184; A61K 31/519; A61K 31/7076; A61K 33/00; A61K 45/06.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, for the treatment of acute myeloid leukaemia or mixed lineage leukemia, crenolanib can be used (US 9,101,624). A person of ordinary skill in the art would have found it obvious to use crenolanib in treating mixed lineage leukemia (MLL) subtype of acute myeloid leukemia (AML). 
Applicant is required to elect a single group for examination, e.g. Group I. 
The searches of Groups | and Il may be overlapping but there is no reason to believe that the searches would be co-extensive. The search required for the process of using the composition in the method of treating mixed lineage leukemia (MLL) subtype of acute myeloid leukemia (AML) will involve a different kind of search strategy and analysis when compared to the composition as claimed. Because these inventions are distinct for the reasons given above and the search required for Group Il is not required

will be focusing on the patentability of the method and not the composition for Group I
searches. Conversely, in searching Group Il, the examiner will be focusing on the
patentability of the composition and not the methods of the treatment of AML. The search for all inventions would place an undue burden on the Office in view of the corresponding diversity in the field of search for each.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view
of their different classification;
(b) the inventions have acquired a separate status in the art due to
their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Species/Election
This application contains claims directed to the following patentably distinct species: (i) a poly-(ADP-ribose)-polymerase (PARP) inhibitor; (ii) an inhibitor of glycogen synthase kinase 3 (GSK-3); or (iii) an inhibitor of disrupter of telomeric silencing 1-like (DOT1 L); or (v) an inhibitor of menin. In addition, these species are not obvious variants of each other based on the current record.
If Applicants elect Group I or Group II, applicant is required to elect a species of PARP inhibitor, and a species of GSK-3 inhibitor or DOT1L inhibitor or an inhibitor of menin. Applicant is required to elect a single species for PARP inhibitor, e.g. olaparib, a genus of the second agent, e.g. GSK-3 and a single species, e.g. AZD-1080. Note: Atty. David Gass clarified that the second agent is selected from one of the three agents, GSK-3, DOT1L, inhibitor of menin.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The search for the different species of the PARP inhibitor and in combination with a second agent as claimed would represent an undue burden on the office in view of the different classes of the compounds to be searched. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Atty. David Gass on 8/13/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627